DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments with respect to the claim(s) have been considered but are moot because of a new ground of rejection.

Previous Response to Arguments
 Applicant's arguments filed 09/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that the Ko reference cannot be applied to reject the amended independent claims.
The Examiner would like to point out that the Ko is no longer relied upon in the rejection. Nogami discloses CORESET symbols and time duration of a CORESET. See rejection below.

Applicant's arguments filed 02/24/2020 have been fully considered but they are not persuasive. 
Applicant essentially argues that the rejection of alternatives in the dependent claims that further limited the alternatives in the parent claims was improper but still amended the claims to move the prosecution further.

The independent claims now contain the subject matter of cancelled claim 2 written in the alternative. Since the control channel element mapping to REGs is disclosed by Nogami, the claimed limitations written in the alternative have been met.
Applicant has amended claims 3 and 4 and written them so as to not further limit the alternatives recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 8, 9, 13, 14, 16-26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180324770 herein Nogami in view of US 20190165904 herein JO.
Claim 1, Nogami discloses a method of wireless communication of a user equipment (UE), comprising: 
receiving, through a UE-specific radio resource control (RRC) message (0049, dedicated RRC carrying CORESET information), a control resource set (CORESET) configuration specifying one or more properties of a first CORESET (0049, acquiring a corset); 
determining time and frequency of resource elements of the first CORESET based on the CORESET configuration (0049, control channel elements mapped to resource element groups (REG), REG bundling size determined by time duration); and 
performing blind decoding on down-link control channel candidates in a search space carried by the first CORESET to obtain a down-link control channel (0113-0114, blindly decoding downlink candidates with downlink control information (DCI) of one or more control resource set); and
at least one of: 
(a) resources occupied by the first CORESET in frequency domain; 
(b) resources occupied by the first CORESET in time domain; 
(c) a time cycle used for monitoring the down-link control channel candidates in the search space in the first CORESET; 
 (d) a mapping between resource element groups (REGs) to Control-Channel Elements (CCEs) of the first CORESET (0121, resource elements mapped to control channel elements); 
(e) a search space configuration defining one or more search spaces contained in the first CORESET; 
(f) a first REG bundle size of a REG bundle of the first CORESET; and 
wherein the CORESET configuration further specifies a starting symbol period of the first CORESET and a duration of the first CORESET (0264, OFDM symbols and duration of a CORESET).
Nogami discloses DMRS.
Nogami may not explicitly disclose a demodulation reference signal (DMRS) configuration of DMRSs carried in the first CORESET, the DMRS configuration indicating a DMRS seed.
JO discloses a demodulation reference signal (DMRS) configuration of DMRSs carried in the first CORESET, the DMRS configuration indicating a DMRS seed (0050, DMRS configuration signaled through a CORESET). Therefore, it would have been (0007).

Claim 4, Nogami discloses wherein the CORESET configuration further specifies a type and a number of candidates at each CCE aggregation level of each search space of the one or more search spaces (0114-0119, search spaces contained within the PDCCH, i.e. candidates, and CCE aggregation level of search space). 

Claim 8, Nogami discloses wherein the first CORESET is a common CORESET, which includes a common search space and a UE specific search space (0115, CSS and USS).

Claim 9, Nogami discloses wherein the CORESET configuration indicates a starting point of the first CORESET in frequency domain or indicates an offset of a center frequency of the first CORESET from a synchronization signal (SS) block (0113).

Claim 13, Claim 13 further limits an alternative of claim 1, i.e., the alternative of “(c) a time cycle used for monitoring the down-link control channel candidates in the search space in the first CORESET”. Since Nogami already discloses a mapping of REGs to CCEs, all the limitations of claim 13 have been met.

(0049).

Claim 16, Nogami discloses obtaining a mapping that maps REGs of the first CORESET to CCEs of the first CORESET (0049, mapping of the REGs to the CCEs), the mapping being an interleaving mapping (0350, interleaving); selecting a set of candidate CCEs of the first CORESET in accordance with an aggregation level of the CCEs (0118, aggregation level of CCEs); and determining a set of REGs corresponding to the selected set of CCEs based on the mapping (0049, CCEs mapped to REGs), wherein the blind decoding is performed on the set of REGs in the search space (0266, blind decoding).

Claim 17, Nogami discloses wherein the REGs of the first CORSET are grouped into a plurality of REG bundles (0049), wherein the plurality of REG bundles are interleaved, wherein the CCEs are formed based on the interleaved REG bundles (0350).

Claim 20, Nogami discloses wherein the first CORESET is an additional CORESET, which includes one or more UE specific search spaces (0049, 0113). 

Claim 21, Nogami discloses wherein the additional CORESET further includes a common search space (0049, 0113).

Claim 22, Nogami discloses wherein the CORESET configuration indicates physical resource blocks occupied by the first CORESET (0113). 

Claim 23, Nogami discloses wherein the physical resource blocks are continuous (0113).

Claim 24, Nogami discloses wherein the physical resource blocks are non- continuous (0113).

Claim 25, Nogami discloses wherein the UE is configured more than one bandwidth part, wherein the CORESET configuration further indicates a bandwidth part of the more than one bandwidth part in which the first CORESET is located (0113, decoding various PRBs with CORESETS).

Claim 26, Nogami discloses monitoring the first CORESET at a slot level or at a symbol level based on the time cycle (0049, time duration).

Claim 28, Nogami discloses the CORESET configuration further specifies the mapping that maps REGs to CCEs of the first CORESET (0049, mapping of the REGs to the CCEs), the method further comprising: selecting a set of candidate CCEs of the first CORESET in accordance with an aggregation level of the CCEs (0118, aggregation level of CCEs); and determining a set of REGs corresponding to the (0049, CCEs mapped to REGs), wherein the blind decoding is performed on the set of REGs in the search space (0266, blind decoding). 

Claim 29, Nogami discloses wherein the REGs of the first CORSET are grouped into a plurality of REG bundles (0049), wherein the plurality of REG bundles are interleaved, wherein the CCEs are formed based on the interleaved REG bundles (0113, 0350).

Claim 30, Nogami discloses wherein the mapping is an interleaving mapping (0113).

Claim 31, Nogami discloses wherein the mapping is a non-interleaving mapping (0113).

Claim 32, Claim 32 further limits an alternative of claim 1, i.e. the alternative of “(g) a first REG bundle size of a REG bundle of the first CORESET”. Since Nogami already discloses a mapping of REGs to CCEs, all the limitations of claim 32 have been met.

Claim 33, as analyzed with respect to the limitation as discussed in claim 1. Nogami discloses the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Fig. 10: 1000 and 1005).

Claim 34, as analyzed with respect to the limitations as discussed in claim 1. Nogami discloses a computer-readable medium storing computer executable code for wireless communication of a user equipment (UE) (0238).

Claims 10-12, 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of JO in view of US 20190150110 herein Ko.
Claim 10, Nogami may not explicitly disclose obtaining a bandwidth of the first CORESET; and determining the resources occupied by the first CORESET in frequency domain based on (i) the bandwidth of the first CORESET and (ii) the starting point or the offset.
Ko discloses disclose obtaining a bandwidth of the first CORESET (0383); and determining the resources occupied by the first CORESET in frequency domain based on (i) the bandwidth of the first CORESET and (ii) the starting point or the offset (0383). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004).

Claim 11, Nogami discloses wherein the first CORESET is located in a common down-link bandwidth part (0049, PDCCH).

Claim 12, Nogami discloses wherein the bandwidth is configured at the UE as a number of physical resource blocks (0115-0116).

Claim 15, Nogami may not explicitly disclose determining a subcarrier spacing of the first CORESET based on a subcarrier spacing of a Synchronization Signal (SS) Block.
Ko discloses determining a subcarrier spacing of the first CORESET based on a subcarrier spacing of a Synchronization Signal (SS) Block (0371). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004).

Claim 27, Nogami discloses various numerolgoies and subcarrier spacing. Nogami may not explicitly disclose wherein the CORESET configuration further specifies a subcarrier spacing of the first CORESET.
Ko discloses wherein the CORESET configuration further specifies a subcarrier spacing of the first CORESET (0371). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nogami to include bandwidth determination as taught by Ko so as to provide higher spectrum efficiency (0004). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468